Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various hearing devices thereon, for example US2019/0394576 is the closest prior art and teaches a hearing aid, comprises a) an input unit comprising a multitude of input transducers for providing respective electric input signals representing sound in an environment of the user; b) an output unit comprising an output transducer for providing stimuli perceivable to the user as sound based on said electric input signals or a processed version thereof; c) a spatial filter connected to said input unit and to said output unit, and configured to provide a spatially filtered signal based on said multitude of electric input signals and configurable beamformer weights; d) a spatial filter controller configured to apply first and/or second different sets of beamformer weights to said multitude of electric input signals, wherein said first set of beamformer weights is applied to provide spatial filtering of sound from said output transducer, and wherein said second set of beamformer weights is applied to provide spatial filtering of an external sound field. However, the prior art of record fails to teach claim 1, a sound processing device including logic that, in response to execution, causes the sound processing device to perform operations including: providing the combined signal to a driver element of the ear-mounted sound reproduction system for emission; wherein processing the signal using a filter associated with the microphone from which the signal was received to generate a separate filtered signal includes processing the signal using a filter from a set of filters optimized to cause emission of the combined signal to simulate sound that would be received in an ear canal of an ear of a wearer without a housing of the ear-mounted sound reproduction system being positioned at least partially within a pinna of the ear and combined with all other limitations of claim 1; claim 8, a sound processing device including logic that, in response to execution, causes the sound processing device to perform operations including: providing the combined signal to a driver element of the ear-mounted sound reproduction system for emission; wherein processing the signal using a filter associated with the microphone from which the signal was received to generate a separate filtered signal includes processing the signal using a filter optimized based on a ratio of a target response between an ear in 73690AP-20-which a housing of the ear-mounted sound reproduction system is mounted and another ear and combined with all other limitations of claim 8; and claim 15, a sound processing device including logic that, in response to execution, causes the sound processing device to perform operations including: 73690AP-21-providing the combined signal to a driver element of the ear-mounted sound reproduction system for emission; wherein processing the signal using a filter associated with the microphone from which the signal was received to generate a separate filtered signal includes processing the signal using a filter from a set of filters optimized to increase reproduction of sounds received from one or more specified directions and combined with all other limitations of claim 15. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699